DETAILED ACTION
This action is responsive to amendment received 03/28/ 2022. Claims 1-20 are pending examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,8,10-11,13-14,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over ( UENO;  Publication  No US 20200047668 A1) in view of (Bai;  Publication  No US 20150091740) .
As per claim 1, UENO discloses a computer-implemented method for providing an alert, based on monitoring of a driver of a vehicle, via a pedestrian-based vehicle-to-person (V2P) system associated with a pedestrian, the method comprising:
 	receiving, by the pedestrian-based V2P system from a vehicle-based V2P system, data related to the vehicle position (Figs.2&10,[0132,0167] the pedestrian terminal device 1, receives the message related to the vehicle position transmitted from the in-vehicle terminal device 4); 
determining, by the pedestrian-based V2P system based on the data, whether the pedestrian has a collision risk (Figs.2&10,[0132,0167] determining by the pedestrian terminal device whether the pedestrian has a collision risk );
generating, by the pedestrian-based V2P system, an alert based on the determination of whether the pedestrian has a collision risk ([0134] generating by the pedestrian terminal device an indicator light); and
 transmitting, by the pedestrian-based V2P system, the alert to an output device of the pedestrian ([0134] turns on by the pedestrian terminal device the indicator light 3).  
UENO discloses above pedestrian terminal device receiving outside information regarding another entity; UENO does not explicitly discloses this information is regarding  awareness level of the driver of the vehicle has of the pedestrian.
However Bai teaches in [065,0070,0082,0087,0089] that the information received by  pedestrian’s device is the level of distraction of a driver of the vehicle , also see [0094].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine UENO and Bai by incorporating the teaching of Bai into the method of UENO  .
One skilled in the art would be motivated to modify UENO and Bai as described above in order to alert pedestrian of dangerous roadway conditions, impending collisions .
As per claim 2, UENO and Bai disclose the computer-implemented method of claim 1, wherein the step of generating the alert comprises: 
determining , based on the data, that the driver is distracted; and generating the alert indicating that the driver has a low pedestrian awareness level (Bai ,Figs 10-20,[0064,0109-0110)]) .  
As per claim 4, UENO and Bai disclose The computer-implemented method of claim 2, wherein the step of determining that the driver is distracted comprises determining that the data 
As per claim 5, UENO and Bai disclose The computer-implemented method of claim 1, wherein the step of generating the alert comprises: determining, based on the data
As per claim 8, UENO and Bai disclose The computer-implemented method of claim 1, wherein: 
the step of generating the alert comprises extracting the alert from the data (Bai ,Figs 10-20,[0064,0109-0110)]) . 
As per claim 10,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
As per claim 11,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 2 as stated above.
As per claim 13, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 4 as stated above.
As per claim14,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 5 as stated above.
As per claim 17,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 8 as stated above.
As per claim 19,the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 1 as stated above.
Claim 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over ( UENO;  Publication  No US 20200047668 A1) in view of (Bai; Publication No US 20150091740) in view of (SCHMIDT; Publication No US 20190370582).
As per claim 3, UENO and Bai do not explicitly disclose wherein the step of determining that the driver is distracted comprises determining that the data indicates that the driver is fatigued.  
However, SCHMIDT teaches in [0003] that falling of the level of attentiveness of the vehicle driver is indication of fatigue .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bai and SCHMIDT by incorporating the teaching of SCHMIDT into the method of Bai .
One skilled in the art would be motivated to modify Bai and SCHMIDT as described above in order to avoid a risk for the vehicle driver and the other road users .
As per claim 12, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 3 as stated above.
Claim 9,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over ( UENO;  Publication  No US 20200047668 A1) in view of (Bai; Publication No US 20150091740) in view of (UENO; Publication No US 20200047668).
As per claim 9, UENO and Bai do not explicitly disclose transmitting, by the pedestrian-based V2P system, a location of the pedestrian to the vehicle, wherein the data is based on the location of the pedestrian.  
However, UENO teaches in [0127] pedestrian terminal device 1 transmits the pedestrian location to in-vehicle terminal device 4 and based on that receives message from in-vehicle terminal device 4 causes pedestrian terminal device 1  turns the indicator light 3 on, see [0134] .
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bai and UENO by incorporating the teaching of UENO into the method of Bai.
One skilled in the art would be motivated to modify Bai and UENO as described above in order to provide an alert to the driver in the vehicle when it is determined necessary from the result of the collision determination .
As per claim 18, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.
As per claim 20, the claim is interpreted and rejected for the same reasons as stated in the rejection of claim 9 as stated above.

Allowable Subject Matter

Claims 6-7,15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to the arguments
With respect to applicant’s arguments. Applicant’s amendments necessitated new grounds of rejection and therefore the arguments are moot in view of the new grounds of rejection.
Conclusion
As necessitated by amendment, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Munear Akki whose telephone number is 571-272-3428. The examiner can normally be reached on Mon-Fri 8:00 am to 5:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Curtis kuntz can be reached at (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUNEAR T AKKI/Primary Examiner, Art Unit 2687